Case 1:20-cv-22051-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 1 of 3




                          EXHIBIT 4
Case 1:20-cv-22051-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 2 of 3
      Features         Specs          Reviews            FAQs        Accessories                                                            Save from home. Waived fees & free 2-day shipping.



                                                                                                                                            Wireless     In Home      Business                                       Stores   Search

                                                                                                                                            Phones      Plans     Deals       Shop    Support     5G                               Español   Sign in




      Home / Smartphones / Nokia

      Nokia 3 V
      ★★★
      ☆☆☆☆☆         (12 Reviews)                                                                                        SKU# 719901073231


      Online only: Get this device free. New line req’d. No trade-in req’d.                                                  View details


      Efficiency meets elegance with the Nokia 3 V. This slim and sophisticated smartphone features an eye-catching high-gloss
      design, 2.5D glass display and 6.26-inch HD+ scre See More



      Color and storage




                     Blue




        16GB




      Payment options



        $0.00/mo                          $168.00
                                          Retail price
        was $7.00
        24 Monthly payments


      $0 Down (for qualified customers) $0.00/mo for 24 months; 0% APR Reduced Retail Price: $0.00
      For a limited time, order online and we'll waive your activation fee.

      Device unlocking policy

           Ship it to me
           Eligible for Free 2-Day Shipping                                                                      Continue

      Get it today                                                                                             Add to wishlist

           FREE In-Store Pickup
          Select location




      Device Specifications                                                                                                                                                          What's in the box

      LTE Advanced                                       With 50% faster peak speeds in more than 450 cities from coast to coast.                                                     Nokia 3 V

      World Device                                       Works in over 200 countries depending on your plan.                                                                          Pre-installed SIM Card (4FF)

      Standby Time - Up to:                              35 days                                                                                                                      Battery Type and Size – non-removable, 4000 mAh

      Usage Time - Up to:                                10 hrs                                                                                                                       Wall Adapter/USB Cable/USB Connector

      Camera                                             13 MP                                                                                                                        Quick Reference Guide

      Front Camera                                       5 MP                                                                                                                         Important Consumer Safety Information

      Width                                              3 in                                                                                                                         Product Safety and Warranty Brochure

      Weight                                             6.17 oz

      Height                                             6.28 in
                                                                                                                                                                                         Download user manual
      Depth                                              0.33 in

      Screen                                             6.26" HD+ display (720 x 1440); 257ppi; 2.5D glass

      Battery                                            4000 mAh

      Operating System                                   Android™ 9.0, Pie™

      Storage                                            16GB ROM, 2GB RAM

      Expandable Memory                                  Supports microSD card up to 128GB (sold separately)

      Hearing Aid Compatibility                          M4/T3

      Wi-Fi                                              802.11 b/g/n (2.4GHz)

      Processor                                          Qualcomm® Snapdragon™ 429

      Network                                            4G LTE cat 4, B2, B4, B5, B13, B66UMTS 850/1900GSM 850/900/1800/1900

      Processor                                          Qualcomm® Snapdragon™ 429

      HD Voice                                           Experience HD Voice, Video Calling and Simultaneous Voice & Data. Enable Wi-Fi Calling and make calls anywhere you
                                                         have a Wi-Fi connection.




              Compare devices



        Nokia 3 V Support
        Verizon Wireless Support helps you better understand your Verizon mobile device and other Verizon services. Nokia 3 V Support
Case 1:20-cv-22051-JEM Document 1-7 Entered on FLSD Docket 05/15/2020 Page 3 of 3
      Features      Specs   Reviews   FAQs   Accessories




      Apps & Services                               Top Device Brands                              Follow                                          Store Locator

      My Verizon                                    Samsung
                                                                                                                                                     Enter a location
      Verizon Cloud                                 Apple
      Smart Family                                  Motorola
      Device trade-in                               Google
      Device Protection
      Call Filter
      Apple Music
      Premium Visual Voicemail                      Top Accessory Brands                           Subscribe                                       About
      Hum
                                                    Otterbox                                       Sign Up                                         About Us
      See More Apps
                                                    ZAGG                                                                                           News
                                                    Beats                                                                                          Featured Articles
                                                    Mophie                                                                                         Responsibility
                                                    JBL
                                                    Fitbit
                                                    Gear 4




                                                    Site Map Careers Verizon Innovation Program Privacy Legal Notices Customer Agreement Brochures Important Wireless Issues
                                                    Radio Frequency Emissions Avoid Potential Hearing Loss Website Use Return Policy Accessibility Product Terms
                                                    My Verizon Terms & Conditions Device Payment Terms & Conditions Open Internet Lifeline/Link-Up About Our Ads Advertise With us
